Citation Nr: 1330426	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  12-04 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for dislocation of the right shoulder A/C joint, currently rated 10 percent disabling.

2.  Entitlement to a compensable disability rating for exostosis anteriomedial aspect, right distal.

3.  Entitlement to a compensable disability rating for fractured sternum.

4.  Entitlement to a compensable disability rating for a fracture of the fifth metacarpal, right hand.

5.  Entitlement to service connection for a bilateral eye disability.

6.  Entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood (claimed as depression, anxiety attacks and lack of sleep due to in-service motor vehicle accident).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2010, a statement of the case was issued in February 2012, and a substantive appeal was received in March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2012 substantive appeal, the Veteran requested a Board hearing to be conducted at his local RO.  No Board hearing has been arranged for the Veteran in connection with these issues on appeal.  A Board hearing must now be scheduled.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2013).  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing at the RO (either Travel Board or videoconference as the Veteran may elect).  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


